NUMBER 13-13-00446-CV

                         COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


DONALD D. POWERS AND LESLIE
E. POWERS, INDIVIDUALLY AND
AS CO-TRUSTEES OF THE DONALD
D. POWERS AND LESLIE E. POWERS
CHARITABLE REMAINDER UNITRUST,                                        Appellants,

                                       v.

EOG RESOURCES, INC., WALTER C.
ENGLISH, JR., AND LEGACY, LLC.,                                        Appellees.


                 On appeal from the 25th District Court
                      of Gonzales County, Texas


                     ORDER ABATING APPEAL
          Before Justices Benavides, Perkes, and Longoria
                            Per Curiam

    This cause is before the Court on the record and an agreed advisory to the Court
regarding settlement. The parties advise this Court that they have tentatively reached a

settlement agreement in this matter and request that the Court abate any further

deadlines in the appeal pending the filing of dismissal documents.

      The Court, having examined and fully considered the documents on file and the

motion to abate, is of the opinion that the motion to abate the appeal pending settlement

should be granted. The motion to abate the appeal pending settlement is GRANTED

and this appeal is ordered ABATED until December 9, 2013.

                                                      PER CURIAM


Delivered and filed the
15th day of November, 2013.




                                           2